Citation Nr: 1606154	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case has since been returned to the RO in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current low back problem, which is diagnosed as status post laminectomy at L2-L4 and multilevel disc disease with bilateral neuroforaminal stenoses, is the result of his in-service eight-foot fall from a dumpster landing on his back.  He explained that he has experienced chronic and severe low back pain following his fall and that his low back pain has continued persistently since his discharge.  See April 2011 statement, November 2011 VA examination, and May 2014 VA Form 9.  

In a November 2012 notice of disagreement (NOD), the Veteran explained that he was receiving Social Security Administration (SSA) disability benefits for his back condition since 2008.  However, there are no records from the SSA in the claims file.  Therefore, on remand, the AOJ should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Furthermore, in a February 2011 VA addendum, the Veteran's VA treating physician opined that "it is 'at least as likely as not' that his L spine related pathologies related to his military service."  The VA treating physician indicated that he had based his opinion on the Veteran's verified report of back pain in-service as a result of his military service, the Veteran's denial of any subsequent injury, and his review of the Veteran's MRI results.  Citing the Veteran's account and the VA treating physician's review of medical evidence is not a sufficient rationale.  As the VA treating physician has failed to provide a complete rationale for his opinion, the Board finds that it is inadequate.

Similarly, the Board finds that the April 2014 VA opinion is inadequate.  The VA examiner did not address the February 2011 opinion when the VA examiner opined that the Veteran's current low back disability was more likely related to the Veteran age, weight gain of 44 pounds, and wear and tear over the years rather than his in-service fall.  Moreover, the VA examiner did not consider the lay statements of the Veteran and his wife that he has had continuous low back pain since service, which became more intense over time, and that he initially treated his symptoms by limiting his physical activities and taking over-the-counter pain medication.  See April 2011 statement and November 2012 NOD.  Therefore, on remand, the Veteran should be provided another VA opinion that addresses both the Veteran's lay account of his continuous low back symptomatology since service and the February 2011 VA treating physician opinion.  

Finally, in the December 2011 rating decision, the RO refers to additional VA treatment records from the West Los Angeles VA Medical Center (MC) and the Long Beach VAMC that have not been associated with the Veteran's claims file.  As these records may provide relevant information to substantiate the Veteran's claims, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's low back disability that are not currently of record, including those VA treatment records from the West Los Angeles VAMC from March 2005 to May 2010 and from the Long Beach VAMC from October 2004 to May 2009.  

2.  The AOJ should contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

3.  Then, the AOJ should provide the Veteran's claim file to the April 2014 VA examiner, or another examiner if he is not available, and request that a supplemental opinion be provided as follows:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was incurred in or aggravated by his active duty service, to include a November 1969 fall from a dumpster?  Why or why not?

In providing the above opinion, the examiner should address the Veteran's lay statements regarding the nature and history of his low back symptomatology and the February 2011 VA treating physician opinion.  

The examiner shall review the claims file and medical records in conjunction with the evidence of record.  If an examination is deemed necessary to render the opinion requested, such examination shall be arranged.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




